Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 04/07/2022 for response of the office action mailed on 12/07/2021. The claims 1, 13 and 14 have been amended.  The claim 2 has been cancelled. No new claim has been added. Therefore, claims 1 and 3-14 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 04/07/2022, with respect to “Method and device for transmitting sidelink signal in wireless communication system” have been considered but are moot. In response to arguments and amendments regarding  limitations of claim 1 and 13, previously used reference of Bhushan et al. (US 20190190655) is replaced with a new references of Serrano et al. (US 20180324718, henceforth “Serrano”) and Sheng et al. (US 20160044618, henceforth “Sheng”). Therefore, respective arguments rendered moot.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) and in view of Serrano et al. (US 20180324718, henceforth “Serrano”) and further in view of  Sheng et al. (US 20160044618, henceforth “Sheng”).
Examiner’s note: in what follows, references are drawn to Yoon unless otherwise mentioned.
Regarding claim 1, Yoon teaches a method of transmitting and receiving a sidelink signal by a user equipment (UE) in a wireless communication system, the method comprising (FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication. FIG. 8, the method including: synchronizing, by a first device, a timing of a synchronization signal received from a synchronization source, the timing of the synchronization signal being associated with a synchronization timing of a GNSS; determining a subframe to transmit a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS); mapping the SSSS to two consecutive single frequency-frequency division multiple access (SC-FDMA) symbols in the determined subframe; and transmitting, from the first device to a second device, the PSSS and the SSSS in the determined subframe, see [0007].):
selecting, by the UE, a synchronization reference from among an eNodeB (eNB), a (FIG. 7, a synchronization source may consider a GNSS or a GNSS-equivalent device, in addition to an eNB or a UE, [0129]. FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal. In operation S810, the first UE receives at least one synchronization signal from an external source. For example, the first UE may receive a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0185]-[0187].  When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820. For example, the first UE may determine the priority of synchronization signals according to one of the cases 1 through 5, which have been described in Table 6, see [0189]. The missing/crossed out limitations will be discussed in view of Serrano.);
 (Referring to FIGS. 4A, 4B, and 4C, a UE, e.g., a V2X UE, that performs V2X communication may perform frequency synchronization and/or time synchronization for V2X communication based on a synchronization signal generated by a base station or by another UE, [0050]. The first UE receives a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0187]. FIG. 8 in operation S830, the first UE performs synchronization based on the synchronization signal with the highest priority, see [0185]-[0191]. The missing/crossed out limitations will be discussed in view of Sheng.), and
transmitting, by the UE, the SLSS (FIG. 8 in operation S840, the first UE transmits the synchronization signal selected in operation S830, see [0192]-[0193].), 
wherein priorities  among the eNB, (A device determines a priority of synchronization signals based on synchronization sources, such as an eNB, a UE, a GNSS, a GNSS-equivalent device, or the like under the V2X situation. A device distinguishes each synchronization source through a Sidelink Synchronization Signal (SLSS), a Physical Sidelink Broadcast Channel (PSBCH), and the like, see [0010]. According to the priority, a GNSS (or a GNSS-equivalent device) always has a higher priority than an eNB. The priority must belong to a GNSS in an area where an eNB does not exist, and in an area where an eNB exists, see [0142]. The priority is preconfigured to a GNSS. The missing/crossed out limitations will be discussed in view of Serrano.), and 
wherein the eNB and the (A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, selects one of the received synchronization signals as its own synchronization… A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. The missing/crossed out limitations will be discussed in view of Serrano.). 
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1)  selecting, by the UE, a synchronization reference from among an eNodeB (eNB), a gNodeB (gNB), and a Global Navigation Satellite System (GNSS) based on priorities, (2) generating, by the UE, a sidelink synchronization signal (SLSS) based on the synchronization reference, (3) wherein priorities  among the eNB, the gNB, and the GNSS are configured by a base station or preconfigured by a network, (4) wherein the eNB and the gNB have a same priority.
 However, Serrano discloses the missing/crossed limitations comprising: (1)  selecting, by the UE, a synchronization reference from among an eNodeB (eNB), a gNodeB (gNB), and a Global Navigation Satellite System (GNSS) based on priorities, (3) wherein priorities  among the eNB, the gNB, and the GNSS are configured by a base station or preconfigured by a network (For 1 and 3: Synchronization is currently being discussed in the 3rd Generation Partnership Project (3GPP) for V2x communications, and in particular for V2V. There is general agreement that support for several sources of synchronization may be necessary in order to provide services in different scenarios (e.g., with network coverage, without network coverage but with GNSS coverage, without GNSS or network coverage, etc.), [0037]. Although FIG. 1 illustrates a particular arrangement of network 100, the present disclosure contemplates that the various embodiments described herein may be applied to a variety of networks having any suitable configuration. For example, network 100 may include any suitable number of wireless devices 110 and network nodes 115…Furthermore, although certain embodiments may be described in the context of LTE networks, the present disclosure contemplates that the various embodiments may be applied to LTE evolution or to any other wireless systems. The various embodiments described herein may be implemented in any appropriate type of telecommunication system supporting any suitable communication standards (including 5G standards) and using any suitable components, and are applicable to any radio access technology (RAT) or multi-RAT systems in which the wireless device receives and/or transmits signals (e.g., data). For example, the various embodiments described herein may be applicable to LTE, LTE-Advanced, 5G, UMTS, HSPA, GSM, cdma2000, WCDMA, WiMax, UMB, WiFi, another suitable radio access technology, or any suitable combination of one or more radio access technologies, [0054]. the behavior of wireless devices 110 in terms of allowed packet dropping (i.e., sidelink synchronization signal transmissions) depends on its synchronization state. Although certain example embodiments have described a wireless device as associated with a particular synchronization source having a particular synchronization priority, the present disclosure contemplates that wireless devices may change the synchronization state they belong to at some point. For example, wireless device 110E may initially use GNSS as its synchronization source. As described above, as a synchronization source GNSS has a high degree of accuracy and therefore may have a higher synchronization priority than other possible synchronization sources. During the time period in which wireless device 110E uses GNSS as its synchronization source, wireless device 110E may drop transmissions according to a rule corresponding to the high synchronization priority (e.g., by not dropping transmissions of sidelink synchronization signals for the purpose of detecting incoming synchronization signals). Subsequently, however, wireless device 110E may lose GNSS coverage and begin using a different synchronization source (e.g., sidelink synchronization signals transmitted by other wireless devices having only a moderate degree of accuracy and therefore a lower synchronization priority). During the time period in which wireless device 110E uses sidelink synchronization signals transmitted by other wireless devices 110 as its synchronization source, wireless device 110E may drop transmissions according to a rule corresponding to the synchronization priority of the new synchronization source, [0086]. So, eNB (LTE) and gNB (5G) are included and GNSS is also included.), (4) wherein the eNB and the gNB have a same priority (The present disclosure contemplates any suitable number of possible synchronization sources. For example, in some embodiments, more or less than three synchronization states may be defined…In some cases, different synchronization sources may have the same synchronization priority, [0087]. So, eNB (LTE) and gNB (5G) may have a same priority.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Serrano in order to make a more effective method by ensuring the accuracy of synchronization references are broadcasted/acquired using the distributed synchronization protocol so that wireless devices with access to an external, reliable source of synchronization relay. The time required for synchronization for wireless devices that rely exclusively on signals broadcasted from other wireless devices is improved by increasing the time such wireless devices spend on receiving signals from other wireless devices, see (Serrano, [0044], [0059]).
Sheng discloses the missing/crossed limitations comprising: (2) generating, by the UE, a sidelink synchronization signal (SLSS) based on the synchronization reference (Discussion is ongoing as to what kind of information should be carried by D2D synchronization signal (D2DSS (also known as sidelink synchronization signal (SLSS)), see [0046]. In an the user equipment (UE) may comprise: a generator configured to generate a sidelink synchronization signal; and a transmitter configured to transmit a physical sidelink channel, see [0054]. FIG. 2B, Act 2B-1 comprises generating a device-to-device synchronization signal (D2DSS) which is configured to express: (1) timing information based on a transmission timing reference; (2) device-to-device synchronization source information of the wireless terminal device; and (3) a stratum level of the wireless terminal device. Act 2B-1 may be performed by D2DSS generator 44. Act 2B-2 comprises transmitting the device-to-device synchronization signal to the receiving wireless terminal, see [0152]. FIG. 2A, Act 2A-4 comprises generating a further device-to-device synchronization signal (D2DSS). Act 2A-4 may be performed by D2DSS generator 44, see [0151]. This technique is used for generating, by the UE, a sidelink synchronization signal (SLSS) based on the synchronization reference.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Sheng in order to make a more effective method by mapping the new sequence groups to the existing LTE sequences to obtain D2DSS. According to embodiments of the technology disclosed herein, D2DSS with different stratum level are TDMed in each D2D synchronization period for better spectrum efficiency, see (Sheng, [0234]).
Regarding claim 13, Yoon teaches a device for transmitting and receiving a sidelink signal in a wireless communication system (FIG. 9 is a block diagram schematically illustrating an apparatus, see [0197]-[0200].), the device comprising: 
a memory (FIG. 9 items 925, 975); and 
a processor coupled to the memory (FIG. 9 items 910, 960), 
wherein the processor is configured to select a synchronization reference from among  an eNodeB (eNB), (FIG. 7, a synchronization source may consider a GNSS or a GNSS-equivalent device, in addition to an eNB or a UE, [0129]. FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal. In operation S810, the first UE receives at least one synchronization signal from an external source. For example, the first UE may receive a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0185]-[0187].  When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820. For example, the first UE may determine the priority of synchronization signals according to one of the cases 1 through 5, which have been described in Table 6, see [0189]. The missing/crossed out limitations will be discussed in view of Serrano.);
 (Referring to FIGS. 4A, 4B, and 4C, a UE, e.g., a V2X UE, that performs V2X communication may perform frequency synchronization and/or time synchronization for V2X communication based on a synchronization signal generated by a base station or by another UE, [0050]. The first UE receives a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0187]. FIG. 8 in operation S830, the first UE performs synchronization based on the synchronization signal with the highest priority, see [0185]-[0191]. The missing/crossed out limitations will be discussed in view of Sheng.), and
to transmit the SLSS (FIG. 8 in operation S840, the first UE transmits the synchronization signal selected in operation S830, see [0192]-[0193].), 
wherein priorities  among the eNB, (A device determines a priority of synchronization signals based on synchronization sources, such as an eNB, a UE, a GNSS, a GNSS-equivalent device, or the like under the V2X situation. A device distinguishes each synchronization source through a Sidelink Synchronization Signal (SLSS), a Physical Sidelink Broadcast Channel (PSBCH), and the like, see [0010]. According to the priority, a GNSS (or a GNSS-equivalent device) always has a higher priority than an eNB. The priority must belong to a GNSS in an area where an eNB does not exist, and in an area where an eNB exists, see [0142]. The priority is preconfigured to a GNSS. The missing/crossed out limitations will be discussed in view of Serrano.),
and wherein the eNB and (A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, selects one of the received synchronization signals as its own synchronization… A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. The missing/crossed out limitations will be discussed in view of Serrano.). 
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1)  the processor is configured to select a synchronization reference from among  an eNodeB (eNB), a gNodeB (gNB), and a Global Navigation Satellite System (GNSS) based on priorities, (2) to generate sidelink synchronization signal (SLSS) based on the synchronization reference, (3) wherein priorities  among the eNB, the gNB, and the GNSS are configured by a base station or preconfigured by a network, (4) wherein the eNB and the gNB have a same priority.
 However, Serrano discloses the missing/crossed limitations comprising: (1)  selecting, by the UE, a synchronization reference from among an eNodeB (eNB), a gNodeB (gNB), and a Global Navigation Satellite System (GNSS) based on priorities, (3) wherein priorities  among the eNB, the gNB, and the GNSS are configured by a base station or preconfigured by a network (For 1 and 3: Synchronization is currently being discussed in the 3rd Generation Partnership Project (3GPP) for V2x communications, and in particular for V2V. There is general agreement that support for several sources of synchronization may be necessary in order to provide services in different scenarios (e.g., with network coverage, without network coverage but with GNSS coverage, without GNSS or network coverage, etc.), [0037]. Although FIG. 1 illustrates a particular arrangement of network 100, the present disclosure contemplates that the various embodiments described herein may be applied to a variety of networks having any suitable configuration. For example, network 100 may include any suitable number of wireless devices 110 and network nodes 115…Furthermore, although certain embodiments may be described in the context of LTE networks, the present disclosure contemplates that the various embodiments may be applied to LTE evolution or to any other wireless systems. The various embodiments described herein may be implemented in any appropriate type of telecommunication system supporting any suitable communication standards (including 5G standards) and using any suitable components, and are applicable to any radio access technology (RAT) or multi-RAT systems in which the wireless device receives and/or transmits signals (e.g., data). For example, the various embodiments described herein may be applicable to LTE, LTE-Advanced, 5G, UMTS, HSPA, GSM, cdma2000, WCDMA, WiMax, UMB, WiFi, another suitable radio access technology, or any suitable combination of one or more radio access technologies, [0054]. the behavior of wireless devices 110 in terms of allowed packet dropping (i.e., sidelink synchronization signal transmissions) depends on its synchronization state. Although certain example embodiments have described a wireless device as associated with a particular synchronization source having a particular synchronization priority, the present disclosure contemplates that wireless devices may change the synchronization state they belong to at some point. For example, wireless device 110E may initially use GNSS as its synchronization source. As described above, as a synchronization source GNSS has a high degree of accuracy and therefore may have a higher synchronization priority than other possible synchronization sources. During the time period in which wireless device 110E uses GNSS as its synchronization source, wireless device 110E may drop transmissions according to a rule corresponding to the high synchronization priority (e.g., by not dropping transmissions of sidelink synchronization signals for the purpose of detecting incoming synchronization signals). Subsequently, however, wireless device 110E may lose GNSS coverage and begin using a different synchronization source (e.g., sidelink synchronization signals transmitted by other wireless devices having only a moderate degree of accuracy and therefore a lower synchronization priority). During the time period in which wireless device 110E uses sidelink synchronization signals transmitted by other wireless devices 110 as its synchronization source, wireless device 110E may drop transmissions according to a rule corresponding to the synchronization priority of the new synchronization source, [0086]. So, eNB (LTE) and gNB (5G) are included and GNSS is also included.), (4) wherein the eNB and the gNB have a same priority (The present disclosure contemplates any suitable number of possible synchronization sources. For example, in some embodiments, more or less than three synchronization states may be defined…In some cases, different synchronization sources may have the same synchronization priority, [0087]. So, eNB (LTE) and gNB (5G) may have a same priority.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s apparatus by adding the teachings of Serrano in order to make a more effective apparatus by ensuring the accuracy of synchronization references are broadcasted/acquired using the distributed synchronization protocol so that wireless devices with access to an external, reliable source of synchronization relay. The time required for synchronization for wireless devices that rely exclusively on signals broadcasted from other wireless devices is improved by increasing the time such wireless devices spend on receiving signals from other wireless devices, see (Serrano, [0044], [0059]).
Sheng discloses the missing/crossed limitations comprising: (2) generating, by the UE, a sidelink synchronization signal (SLSS) based on the synchronization reference (Discussion is ongoing as to what kind of information should be carried by D2D synchronization signal (D2DSS (also known as sidelink synchronization signal (SLSS)), see [0046]. In an the user equipment (UE) may comprise: a generator configured to generate a sidelink synchronization signal; and a transmitter configured to transmit a physical sidelink channel, see [0054]. FIG. 2B, Act 2B-1 comprises generating a device-to-device synchronization signal (D2DSS) which is configured to express: (1) timing information based on a transmission timing reference; (2) device-to-device synchronization source information of the wireless terminal device; and (3) a stratum level of the wireless terminal device. Act 2B-1 may be performed by D2DSS generator 44. Act 2B-2 comprises transmitting the device-to-device synchronization signal to the receiving wireless terminal, see [0152]. FIG. 2A, Act 2A-4 comprises generating a further device-to-device synchronization signal (D2DSS). Act 2A-4 may be performed by D2DSS generator 44, see [0151]. This technique is used for generating, by the UE, a sidelink synchronization signal (SLSS) based on the synchronization reference.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s apparatus by adding the teachings of Sheng in order to make a more effective apparatus by mapping the new sequence groups to the existing LTE sequences to obtain D2DSS. According to embodiments of the technology disclosed herein, D2DSS with different stratum level are TDMed in each D2D synchronization period for better spectrum efficiency, see (Sheng, [0234]).
 
Regarding claim 4, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein based on that the priorities are same, the UE selects a synchronization reference with high reference signal received power (RSRP) (A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. So, based on that the priorities are same, the UE selects a synchronization reference with high reference signal received power (RSRP).).
Regarding claim 5, Yoon, Serrano and Sheng teach all the claim limitations of claim 4 above; and Yoon further teaches wherein the RSRP is measured based on at least one of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), a synchronization signal, or channel state information (CSI) (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. It includes DMRS, PSSS, PSBCH, SSSS etc.  A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, selects one of the received synchronization signals as its own synchronization (that is, its own time reference), and transmits a synchronization corresponding to the time reference as an SLSS (PSSS and SSSS) which is a synchronization signal. In this instance, the UE selects its own synchronization (that is, its own time reference) out of the synchronization signals received from the plurality of synchronization sources, based on priority provided below. A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. Examiner’s note: Examiner addressed at least one option of 3 options. ).
Regarding claim 14, Yoon, Serrano and Sheng teach all the claim limitations of claim 13 above; and Yoon further teaches wherein the device is capable of communicating with at least one of another device, a UE related to an autonomous driving vehicle, a base station (BS) or a network (FIGS. 1A, 1B, IC, 2A, 2B, 2C, 3A, and 3B are block diagrams illustrating scenarios available in a V2X wireless communication system. FIG. 4A through FIG. 4C are conceptual diagrams illustrating a synchronization method for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication, see [0013]-[0017]. So, the device is capable of communicating with at least one of another device, a UE related to an autonomous driving vehicle, a base station (BS) or a network.).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Serrano et al. (US 20180324718, henceforth “Serrano”), Sheng et al. (US 20160044618, henceforth “Sheng”) and further in view of Yu et al. (US 20170244537, henceforth “Yu”).
Regarding claim 3, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches (The method may include receiving a first synchronization signal and a second synchronization signal, determining a priority order of the first synchronization signal and the second synchronization signal, and performing synchronization based on a synchronization signal having a higher priority out of the first synchronization signal and the second synchronization signal, see [0009]. The missing/crossed out limitations will be discussed in view of Yu.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE receives the priorities through either higher layer signaling or physical layer signaling. However, Yu discloses the missing/crossed limitations comprising: (1) the UE receives the priorities through either higher layer signaling or physical layer signaling (The user equipment may obtain the information priority by using higher layer signaling, a system broadcast message, or physical layer signaling, see [0316]. This technique is used by the UE to receive the priorities through either higher layer signaling or physical layer signaling.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Yu in order to make a more effective method by reducing system resource overheads and power consumption of the user equipment, see (Yu, [0321].).
Claims 6, 7, 8, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Serrano et al. (US 20180324718, henceforth “Serrano”), Sheng et al. (US 20160044618, henceforth “Sheng”) and further in view of Edge  (US 20190141482, US-provisional-application US 62582314l, cited for priority, henceforth “Edge”).
Regarding claim 6, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0030]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Regarding claim 7, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel (Table 3 and FIGS. 2A through 2C illustrate a scenario that supports V2X operation based on only a Uu interface (i.e., an interface between a UE and an eNB). FIG. 2A illustrates a V2V operation. FIG. 2B illustrates a V2I operation. FIG. 2C illustrates a V2P operation. TABLE-US-00003 TABLE 3 This scenario supports V2X operation only based on Uu. In this scenario, For V2V and V2P, a UE transmits a V2X message to E-UTRAN in uplink and E-UTRAN transmits it to multiple UEs at a local area in downlink, see [0024]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Regarding claim 8, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (In V2X communication, a sidelink is used to express a communication link between UEs, instead of using an uplink or a downlink channel, see [0065]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to another UE over a sidelink channel. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to another UE over a sidelink channel (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to another UE over a sidelink channel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Regarding claim 9, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication, see [0015]-[0016]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the timing difference is determined based on synchronization signals received by the UE from the eNB and the gNB, respectively. However, Edge discloses the missing/crossed limitations comprising: (1) the timing difference is determined based on synchronization signals received by the UE from the eNB and the gNB, respectively (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used for determining the timing difference based on synchronization signals received by the UE from the eNB and the gNB, respectively.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Serrano et al. (US 20180324718, henceforth “Serrano”), Sheng et al. (US 20160044618, henceforth “Sheng”) and further in view of Parron et al. (US 20190394786, henceforth “Parron”).
Regarding claim 10, Yoon, Serrano and Sheng teach all the claim limitations of claim 1 above; and Yoon further teaches wherein based on that the UE performs transmission based on a predetermined format or numerology, (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication. FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal and transmitting a synchronization signal, see [0015]-[0018] and [0185]-[0196]. The missing/crossed out limitations will be discussed in view of Parron.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) based on that the UE performs transmission based on a predetermined format or numerology, the UE considers that the gNB has a higher priority than the eNB. However, Parron discloses the missing/crossed limitations comprising: (1) based on that the UE performs transmission based on a predetermined format or numerology, the UE considers that the gNB has a higher priority than the eNB (In some embodiments, techniques and/or operations described herein may be applicable for implementation in Cellular V2X systems including LTE V2X and NR V2X technologies, see [0119]. In some embodiments, a UE 102 (and/or other device) may indicate to one or more other UEs 102 (and/or other devices) one or more of the following: that the other UEs 102 are to "mute" transmission, that the other UEs 102 are to exclude certain resources from candidate resources, that the other UEs 102 are to stop transmission on indicated resources during a time interval; and/or other, see [0121].  In some embodiments, the muted resource may be restricted to a subset of resource blocks (RBs)/sub-channels and/or subframes. In some embodiments, the muted resource may be held/restricted for a limited duration of time. In some embodiments, a sidelink relaying mechanism may be used by the UE 102 for one or more of the following: to receive high priority messages, to retransmit high priority messages to other devices, to disseminate information about resources prohibited for selection and reservation by other UEs 102; and/or other operation(s), see [0123]. The gNB 105 indicates a mute request to UEs 102 based on the network command or by request from served UEs 102 that request resources for high priority sidelink transmission with high reliability. In this scenario, it may be assumed that UEs 102 performing V2V sidelink communication on certain frequency channel also monitor Uu air-interface to receive commands from eNBs 104 and/or gNBs 105, see [0124]. So, the UE performs transmission based on a predetermined format or numerology, the UE considers that the gNB has a higher priority than the eNB.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Parron in order to make a more effective method by enabling improvements in comparison to other systems, such as a higher reliability of high priority vehicular message transmission, a reduced V2X system reaction time and/or other, see (Parron, [0119].)
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Serrano et al. (US 20180324718, henceforth “Serrano”), Sheng et al. (US 20160044618, henceforth “Sheng”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 11, Yoon, Serrano and Sheng teach all the claim limitations of claim 4 above; and Yoon further teaches wherein based on that the UE selects the synchronization reference with the high RSRP, (A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling. However, Li discloses the missing/crossed limitations comprising: (1) based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling (If an initial CE level is determined by one or more of the parameters (such as the estimated path-loss, channel measurement such as RSRP, a number of attempts to decode PSS/SSS, a number of attempts to decode conventional P-BCH, or repeated P-BCH-CE, or SIBs or SIB-CEs, etc.), the UE 114 can use a predefined or configured mapping function or mapping table to determine an initial CE level, where for example, each range of a parameter can be mapped to a CE level. In another example, a combination of the ranges of two or more parameters can be mapped to a CE level… For example, a mapping from estimated path-loss to initial CE level is provided in part of Table 2. Table 4G provides an exemplary mapping from RSRP in cell c (RSRP.sub.c) to initial CE level, where RSRP.sub.Th, is a threshold, and .delta..sub.RSRP1 is an offset relative to the threshold RSRP.sub.Th, see [0208]. Once the UE 114 determines the CE level for RA preamble transmission and for RAR transmission, CE levels for other UL channels or DL channels can be uniquely determined based on the respective BLERs that can provide predetermined offsets to the path-loss measurements until the serving eNB 102 explicitly configures the CE levels by higher layer signaling, see [0243]. So, based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Serrano et al. (US 20180324718, henceforth “Serrano”), Sheng et al. (US 20160044618, henceforth “Sheng”) and further in view of Tsai et al. (US 20200112993, henceforth “Tsai”).
Regarding claim 12, Yoon, Serrano and Sheng teach all the claim limitations of claim 4 above; and Yoon further teaches  wherein (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, selects one of the received synchronization signals as its own synchronization (that is, its own time reference), and transmits a synchronization corresponding to the time reference as an SLSS (PSSS and SSSS) which is a synchronization signal. In this instance, the UE selects its own synchronization (that is, its own time reference) out of the synchronization signals received from the plurality of synchronization sources, based on priority provided below. A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. The missing/crossed out limitations will be discussed in view of Tsai.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) RSRP of the gNB is measured for each synchronization signal block (SSB). However, Tsai discloses the missing/crossed limitations comprising: (1) RSRP of the gNB is measured for each synchronization signal block (SSB) (FIG. 10A, multiple DL beams carrying DL reference signal, DL_RS, are swept from the TRP or gNB at step 1A, and at step 1B, a UE selects a best beam based on the measurements of the DL reference signal DL_RS_m, such as PSS/SSS in SSB burst or periodic CSI-RS, carried on the DL beam DLTX_m, and then the DL path loss is calculated with the Reference Signal Received Power (RSRP) or Received Signal Strength Indicator (RSSI) or Channel Quality Indicator (QCI) measured with DL_RS_m, as an example: L.sub.DLpath=referenceSignalPower-RSRP DL_RS_m, see [0154]. This technique is used to measure RSRP of the gNB for each synchronization signal block (SSB).).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Li in order to make a more effective method by connecting efficiently Internet of Things (IoT) devices for reliable and safe communications., see (Li, [0003].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464